Title: From James Madison to Peter Foster, 8 April 1803 (Abstract)
From: Madison, James
To: Foster, Peter


8 April 1803, Department of State. “In consequence of your letter of the 1st. Ulto [not found] I have written to the person who acts as American Agent at Havana, requesting him to enquire into the validity of the allegations you make and to report the result, in order that measures may be taken for procuring satisfaction for the injuries you may have sustained contrary to the treaty with Spain or the laws of nations.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   See JM to Vincent Gray, 6 Apr. 1803.


